Citation Nr: 1545108	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-24 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to residuals of a traumatic brain injury manifested by headaches. 

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a traumatic brain injury manifested by headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) Boston, Massachusetts, Regional Office (RO).

An April 2013 statement from the Veteran raises the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.  This issue has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


REMAND

Regarding the claim of entitlement to service connection for a psychiatric disorder, the Veteran was afforded a VA examination in June 2008, which resulted in a diagnosis of anxiety disorder.  The examiner concluded that he was unable to state a definitive nexus between either the Veteran's active service or his service-connected residuals of a traumatic brain injury and his current anxiety disorder.  

Similarly, the Veteran underwent a VA examination in January 2013, which resulted in a diagnosis of dysthymic disorder.  In a March 2013 addendum opinion, the January 2013 VA examiner concluded that the Veteran's current dysthymic disorder was not caused or aggravated by the service-connected residuals of traumatic brain injury.    

The June 2008 and March 2013 VA opinions are inadequate for purposes of adjudicating the appeal, as the examiners did not provide any rationale for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Accordingly, a medical opinion addressing the etiology of the Veteran's anxiety disorder diagnosed during the June 2008 VA examination and dysthymic disorder diagnosed during the January 2013 VA examination is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

With respect to an increased rating for residuals of a traumatic brain injury manifested by headaches, in a July 2015 brief, the Veteran's representative argued that the most recent February 2013 VA examination was inadequate for adjudication purposes.  Specifically, he asserted that the examiner failed to address the frequency and severity of the Veteran's headaches, which was necessary in order to properly evaluate the disorder.  In this regard, the Board notes 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2015), which provides that if the manifestations are clearly separable, assign a separate evaluation for each condition.  In this present case, the evidence of record demonstrates that the manifestations of the Veteran's traumatic brain injury disorder can be separately rated if the manifestations are compensable under the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  

Given the above, another VA examination is necessary to obtain pertinent findings concerning the frequency and severity of the Veteran's headaches, a residual of the service-connected traumatic brain injury disorder.

In addition, in April 2008, the Veteran submitted an Authorization and Consent to Release Information to VA indicating that he received treatment from A.S., M.D., in East Bridgewater, Massachusetts for all of the issues on appeal in 2008. Subsequently, the RO requested such records in May 2008; however, the records were not received and the RO did not make a follow-up request.    

Moreover, the Veteran receives ongoing treatment for his service-connected and claimed disorders at the VA Medical Center in Brockton, Massachusetts.  The record contains such records dated from May 2007 through March 2013; thus, the RO must obtain any additional pertinent records from such facility from March 2013 to the present.  38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must (1) obtain any additional pertinent VA outpatient treatment records from the VA Medical Center in Brockton, Massachusetts from March 2013 to the present; and (2) obtain all private treatment records from A.S., M.D. located in East Bridgewater, Massachusetts from January 2008 to the present.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the evidence of record, in the form of electronic records, must be made available to the January 2013 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who provided the January 2013 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the January 2013 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the evidence of record, to include the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include anxiety disorder and dysthymic disorder is related to the Veteran's active military service.  The examiner must also provide an opinion as to whether any currently or previously diagnosed psychiatric disorder, to include anxiety disorder and dysthymic disorder is due to or aggravated to any degree by his service-connected residuals of a traumatic brain injury.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be scheduled for an appropriate VA examination to ascertain the current severity of his service-connected traumatic brain injury with headaches.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.

The examiner must, elicit a complete history from the Veteran, and specifically identify (a) all subjective manifestations directly attributable to the closed head injury, such as headaches, dizziness and insomnia; (b) whether the Veteran experiences multi-infarct dementia due to his head injury and if so, identify the manifestations and severity of occupational and social impairment associated with that disorder; (c) identify any purely neurological symptoms attributable to the service-connected disability, such as seizures or any facial paralysis, and (d) provide an opinion regarding the impact of residuals of the head injury/skull fracture on the Veteran's ability to work. 

The examiner must also provide specific opinions addressing the degree to which the service-connected disorder is manifested by facets of cognitive impairment including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness, since October 23, 2008.

With respect to the Veteran's headaches, the examiner must fully describe their frequency and severity, as well as the effect of economic adaptability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

